EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Sarussi on 2/23/21.
The application has been amended as follows: 
Claim 4 has been amended as follows: A hybrid polyester-fluorocarbon powder coating composition according to claim 1, wherein the curing agent for the first polyester polymer is a glycidyl isocyanurate
Claim 7 has been amended as follows: A hybrid polyester-fluorocarbon powder coating composition according to claim 1, wherein polyester powder coating composition A does not comprise a fluorocarbon polymer
Claim 10 has been amended as follows: A hybrid polyester-fluorocarbon powder coating composition according to claim 1, wherein the curing agent for the fluorocarbon polymer is a diisocyanate-comprising compound
Claims 13 and 14 are amended to include the (original) status identifier.
Claim 14 has been amended as follows: A method according to claim 13, wherein the substrate is a metal substrate, preferably an aluminium substrate.
The following claims have been added:
15.	(new)  A hybrid polyester-fluorocarbon powder coating composition according to claim 1, wherein the curing agent for the first polyester polymer is a triglycidylisocyanurate.

17.	(new)  A hybrid polyester-fluorocarbon powder coating composition according to claim 1, wherein the curing agent for the fluorocarbon polymer is a blocked diisocyanate-comprising compound.
18.	(new)  A method according to claim 13, wherein the substrate is an aluminum substrate.
Election/Restrictions
Claims 1-12 are allowable. The restriction requirement, as set forth in the Office action mailed on 7/13/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 13 and 14, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
Claim 8 recites that composition B is essentially free of any film-forming polymer.  The term “essentially free” is interpreted to be consistent with the definition provided for “essentially free” on p. 10, lines 2-5, of the specification as filed.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
CN 102666740 (machine translation) teaches a mixed powder comprising a first polyester powder and a second fluorocarbon powder wherein the first powder and second powder are blended at a ratio of 70:30 to 30:70.  CN ‘740, however, fails to teach or suggest that the second powder also includes a second polyester which is a hydroxyl function polyester polymer having a hydroxyl value of 70-350 mg KOH/g and that the first polyester is a carboxyl functional polymer having an acid value of 18-70 mg KOH/g.
Wang et al. (US 2013/0196062) teaches a powder coating composition which comprises a mixture of a first polyester, a fluorocarbon polymer and curing agents at a ratio of 70:30 to 30:70 polyester to fluorocarbon (Abst.), but fails to teach that a second polyester which is a hydroxyl function polyester polymer having a hydroxyl value of 70-350 mg KOH/g is present or that the first polyester is a carboxyl functional polymer having an acid value of 18-70 mg KOH/g.  
Davydov et al. (US 6,491,973) teaches a polyester powder coating composition and explains that either a single polyester can be selected or a carboxyl and a hydroxyl polyester can be used together (4:54-56).  Davydov, however, fails to fairly teach or suggest that the composition is a dry blend comprising a powder which is a combination of a fluorocarbon and a polyester, as required for component B in the current invention.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712